Citation Nr: 0630698	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an evaluation in excess of 30 percent for 
anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In July 2005, the veteran testified at a Board 
videoconference hearing.  This matter was previously before 
the Board in September 2005 at which time the Board reopened 
the previously denied claim for service connection for a 
gastrointestinal disability, and remanded this issue along 
with the other issues noted on the title page of this 
decision to the RO for additional development.  In September 
2006, the RO increased the veteran's evaluation for 
generalized anxiety from 0 to 30 percent disabling, effective 
in August 2002.


FINDINGS OF FACT

1.  The veteran's inservice gastroenteritis was acute and 
transitory and did not result in chronic gastrointestinal 
disability.

2.  There is no competent medical evidence of a nexus between 
the veteran's current GERD and his active military service; 
the only medical opinion on this point militates against the 
claim.

3.  There is no competent medical evidence of a nexus between 
the veteran's current hypertension and his active military 
service, to include evidence establishing that such a 
disability was manifest to a compensable degree within the 
first post-service year; the only medical opinion on this 
point militates against the claim.

4.  The veteran's anxiety is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as sad effect, panic attacks, 
disturbance of mood, and memory deficits.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1111, 
1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an evaluation in excess of 30 percent, to 50 
percent, for service-connected anxiety have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
September 2002, which was prior to the March 2003 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the September 2002 letter as well as the 
July 2003 statement of the case and February 2006 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  VA further informed the appellant in this 
letter that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.       

The Board also notes that the September 2002 letter 
implicitly notified the appellant that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
advised to identify any source of evidence and that VA would 
assist him in requesting such evidence.  The Board believes 
that a reasonable inference from such communication was that 
the appellant must also furnish any pertinent evidence he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  With respect to the claims for 
service connection for a gastrointestinal disability and 
hypertension, the Board finds that the veteran is not 
prejudiced by a decision at this time since the claims are 
being denied.  Therefore, any notice defect, to include an 
effective date, is harmless error since no effective date 
will be assigned.  To the extent that the Dingess/Hartman 
analysis may be analogously applied to the claim for an 
increased rating for anxiety, the Board finds that the 
veteran is not prejudiced by the favorable decision that 
follows.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including obtaining 
private and VA medical records and affording the veteran VA 
examinations during the appeal period.  The appellant was 
also offered the opportunity to testify at a Board hearing 
that he attended via videoconference in July 2005.  It should 
be noted that in February 2006, the appellant indicated that 
he had more information to submit and asked VA to wait the 
full 60-day period before proceeding with his claim.  He also 
said that he understood that if the evidence was not 
submitted within the 60-day period, his case would be 
returned to the Board.  The veteran signed that statement 
over six months ago and no additional evidence has been 
received to date.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain conditions, such as hypertension and 
peptic ulcers, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. § 1113.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

A.  Gastrointestinal Disability

Facts

The veteran's February 1953 preinduction examination report 
shows a normal clinical examination of the abdomen and 
viscera.  

The veteran was seen at a medical facility in October 1954 
complaining of abdominal cramping, nausea and vomiting since 
eating a fish supper the previous night.  He did not report 
diarrhea.  Examination findings were unrevealing.  The 
veteran was given an impression of acute gastroenteritis.  

In November 1954, the veteran was treated at a medical 
dispensary for enterocolitis, acute, cause unknown.

The veteran filed an initial claim for service connection for 
a stomach disability in May 1955.  

In July 1955, the veteran underwent a special 
gastrointestinal examination by VA.  He reported having 
stomach problems prior to service, but said he was symptom 
free when he entered active duty.  He also said that during 
service he began to experience cramping pain when he got 
over-heated and said the pain was usually accompanied by 
nausea and preceded by nervousness.  He denied vomiting.  
Examination findings, including sigmoidoscopic examination 
and colon x-rays, revealed no abnormalities.  Findings did 
not reveal any abnormalities.  The veteran was diagnosed as 
having no gastro-intestinal disease found.

On file are private medical records from Dr. Cotton dated 
from 1977 to 1991.  These records include the veteran's 
report in September 1977 of having a "bad gastritis 
problem" with question of a duodenal ulcer.  This record 
also notes that the veteran had bleeding ulcers in 1953.  A 
1981 entry states that the veteran previously had peptic 
ulcer disease with occasional present symptoms relieved with 
Zantac.  These records further include an August 1982 
diagnosis of gastritis, and a November 1986 record reflecting 
the veteran's complaints of myalgia, low-grade fever, and 
mild lower abdominal discomfort.  The veteran was diagnosed 
as having gastroenteritis.  In February 1990, an upper GI was 
performed and was within normal limits.

VA outpatient records from 1998 to 2002 include a January 
2002 record that contains an assessment of GERD.  This record 
also notes that the veteran had a history of EGD in October 
1996 and colonoscopy in March 1998 that was normal to 60 CM.

During a July 2005 videoconference hearing, the veteran 
attributed his stomach problems to eating C-rations in 1955 
or to washing dishes in dirty water and possibly catching 
something that way.  He said he had been treated for the 
problem in service and has had stomach problems since.  

A November 2005 VA gastrointestinal examination report 
indicates that the examiner had reviewed the claims file in 
detail in conjunction with the examination.  The examiner 
relayed the veteran's complaints of dyspepsia, especially 
with acidic or spicy foods, acid, a "choky" taste in the back 
of his mouth at times, and gas and bloating.  He diagnosed 
the veteran as having gastroesophageal reflux disorder 
(GERD).  He said the veteran was currently taking omeprazole 
which provided some benefit.  The veteran attributed his 
stomach problems to an episode of vomiting and diarrhea in 
service following ingestion of what he said was contaminated 
C-rations.  The examiner acknowledged the episode of acute 
gastroenteritis in the veteran's service medical records.  He 
also remarked that the first mention of acid reflux had been 
in 1977.  He stated that there were no documented links 
between the currently claimed gastroesophageal reflux 
disorder, which was common, and the acute transitory episode 
of food poisoning (gastroenteritis) that occurred during 
service, nor was there any scientific basis for any linkage 
between the two.  He went on to opine that they were not 
related to one another.  

Discussion

The veteran's service medical records as noted above clearly 
show that the veteran was treated for acute gastroenteritis 
in October 1954.  This record also notes that the veteran's 
gastrointestinal symptoms began after eating a fish dinner 
the previous night.  His remaining service medical records 
are devoid of gastrointestinal complaints or findings, 
including his May 1955 separation examination report which 
shows that he had a normal clinical examination of the 
abdomen and viscera.  

The post-service medical evidence is likewise devoid of any 
notations of gastrointestinal problems for many years after 
service.  In fact, the first indication of gastrointestinal 
problems is not until approximately 1982 when the veteran was 
diagnosed as having gastritis.  He is presently diagnosed as 
having GERD.  This diagnosis is initially seen in private 
medical records dated in 1977.  However, there is no medical 
evidence that provides a nexus between the veteran's 
presently diagnosed GERD and service.  See 38 C.F.R. 
§ 3.303(d).  Rather, the medical evidence militates against 
such a nexus.  In this regard, there is a November 2005 
opinion by a VA examiner who, after examining the veteran and 
reviewing his claims file, notes that acid reflux was first 
mentioned in the treatment records in 1977.  He went on to 
state that were no documented links between the currently 
claimed GERD, which was a common functional disorder of the 
esophageal sphincter, and the acute transitory episode of 
food poisoning (gastroenteritis) that occurred in service.  
He also noted that there was no scientific basis for any link 
between the two and said that the two were not related.  

The Board finds that the VA examiner's opinion constitutes 
persuasive medical evidence on the question of a medical 
nexus between the current gastrointestinal disability 
diagnosed as GERD and service, and there are no medical 
opinions to the contrary on file.  While the Board has 
considered the veteran's own assertions as to a relationship 
between the acute episode of gastroenteritis in service and 
GERD, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, including the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the claim for entitlement to service connection 
for a gastrointestinal disability, to include GERD, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. §5107(b).

B.  Hypertension

Facts

The veteran's February 1953 preinduction examination report 
shows a normal clinical examination of the heart and reflects 
a blood pressure reading of 144 (systolic)/82 (diastolic).  

An August 1953 service medical record reflects the veteran's 
complaint of chest pain of two days duration.  He was given 
an impression of pneumonitis of the left lower lobe.  A 
notation made on this record two days later states that the 
veteran continued to have anterior type of chest pain over 
the sternum both at rest and normal exertion with 
"polyutation" or extremely nervous and agitated.  His blood 
pressure was 150/110 "UE" and 220/180 "LE".  He was 
diagnosed as having hypertension, HCVD (hypertensive 
cardiovascular disease).

A couple of days later in August 1953, the veteran was seen 
at a medical facility complaining of headaches, dizziness, 
arm numbness and chest pain.  His blood pressure was 160/90.  
He was diagnosed as having hypertension, essential.

In September 1953, the veteran was admitted to a hospital for 
a possible myocardial infarction.  The initial diagnosis of 
hypertensive, myocardial disease, was replaced by anxiety 
reaction, manifested by tremor, hyperhidrosis, pains in chest 
and generalized aches and pains throughout, chronic, 
moderate, predisposition unknown, external stress -moderate, 
impairment-moderate.  He had a blood pressure reading of 
160/112.

During the veteran's separation examination in May 1955, he 
reported chest pain and stomach trouble.  Blood pressure was 
134/90.  Clinical evaluation of his abdomen and heart was 
normal.

VA examination findings in August 1955 include a blood 
pressure reading of 140/90.

Private treatment records from Dr. Cotton from October 1977 
to 1991 are replete with diagnoses of hypertension.  A 
September 1977 record notes that the veteran had elevated 
blood pressure in the 1950s, and shows a family history of 
elevated blood pressure.  

A September 1998 VA hospital record shows that the veteran 
had reported to the outpatient clinic for a routine scheduled 
appointment, but was found to have EKG changes and chest pain 
during the evaluation and was transferred to an ICU unit 
under "Rule out MI" protocol.

In October 1999, the veteran was admitted to a private 
hospital complaining of feeling very dizzy and nauseated.  He 
also said he took his blood pressure machine and it read 
230/130.  He was diagnosed as having acute labyrinthitis and 
secondary hypertension.

In August 2001, an ultrasound, carotid, was performed by VA 
due to the veteran's complaints of recurrent dizziness.  An 
impression was rendered of dizziness resolved, normal carotid 
Doppler.  

A January 2002 VA outpatient record reflects a diagnosis of 
hypertension, well controlled.  

The veteran underwent a VA psychiatric examination in January 
2003.  The examiner, who did not have the veteran's claims 
file to review, noted that the veteran's hypertension was 
present in early childhood and was unlikely a result of 
anxiety.  

In February 2003, the veteran underwent a VA hypertension 
examination.  The examiner stated that he had reviewed the 
veteran's VA medical records, but did not state that he 
reviewed the veteran's claims file.  He noted that the 
veteran had a history of chest pain and reported blood 
pressure readings of 149/87, 140/90 and 140/88.  He said that 
a 1999 chest x-ray and a 1998 EKG were within normal limits.  
He diagnosed the veteran as having hypertension that he dated 
back to 1965.  He opined that it was less likely than not 
that the veteran's hypertension was related to his service-
connected anxiety disorder.  

During a July 2005 videoconference hearing, the veteran 
testified that he had been diagnosed as having high blood 
pressure prior to service, but that it increased during 
service.  He attributed the increase to having to drink salt 
water every day.  He also said that he has been receiving 
treatment for hypertension since 1977.

A November 2005 VA hypertension examination report indicates 
that the examiner had reviewed the claims file in detail in 
conjunction with the examination.  He relayed that the 
veteran had been hospitalized in service for complaints of 
chest pain and had elevations in blood pressure, but said 
that it had been concluded that the episode represented an 
acute anxiety reaction.  He noted that hypertension had not 
been found during the veteran's hospitalization or during the 
remainder of service.  He reported that the veteran had been 
normotensive at his separation examination.  He concluded 
that the veteran clearly had hypertension, but he was unable 
to determine the precise date of onset from the records in 
the claims file or from the history provided by the veteran.  
He did note that hypertension had been diagnosed at a VA 
examination in 1965, and that the records confirmed the 
diagnosis in 1977.  He provided a diagnosis of essential 
hypertension.  He said the service medical records were clear 
in the assessment of the acute transitory nature of blood 
pressure elevation and that it was due to anxiety reaction 
and not due to hypertension.  He concluded by opining that it 
was less likely than not the veteran demonstrated 
hypertension during service or in the one year period 
immediately following service.  

Discussion

The veteran testified in 2005 that he had high blood pressure 
prior to service that worsened during service.  There is also 
a notation made by a VA psychiatric examiner in January 2003 
that the veteran's hypertension was present in early 
childhood, although the examiner did not review the veteran's 
claims file.  As for the evidence at the time of the 
veteran's entry into service, he had a normal clinical heart 
examination during his February 1953 preinduction 
examination, and his recorded blood pressure reading was 144 
(systolic)/82 (diastolic).  In light of these findings, 
including the lack of any notation of high blood pressure or 
hypertension at service entry, the Board finds that the 
veteran is presumed sound.  That is, he is not found to have 
hypertension that preexisted service.  See 38 U.S.C.A. 
§ 1111; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
Consequently, the Board will consider this issue on a direct 
service connection basis and not based on aggravation.  

As the service medical records show, the veteran was 
diagnosed in August 1953 as having essential hypertension, 
and was given an initial diagnosis of hypertensive 
cardiovascular disease during a September 1953 
hospitalization.  This was due to a concern that he had 
suffered a possible myocardial infarction that morning.  
However, this diagnosis was later replaced by a diagnosis of 
anxiety reaction, manifested by tremor, hyperhidrosis, pains 
in chest and generalized aches and pains.  Thus, there was no 
medical finding of hypertension during the September 1953 
hospitalization or at any other point during service, 
including during the veteran's May 1955 separation 
examination.  In fact, the veteran's blood pressure reading 
at separation was 134/90.  

The first diagnosis of hypertension is not noted in the 
medical records until 1977.  It was at this time that the 
veteran's private physician, Dr. Cotton, rendered the 
diagnosis.  This is consistent with the veteran's July 2005 
hearing testimony that he began receiving treatment for 
hypertension in 1977.  Thus, because there is no evidence of 
chronic hypertension in service or continuity of 
symptomatology since service, a positive medical opinion is 
necessary that links the veteran's present diagnosis of 
essential hypertension to service.  38 C.F.R. § 3.303.  
Unfortunately, the only medical opinion in this regard goes 
against the veteran's claim.  Specifically, a VA examiner who 
reviewed the veteran's claims file and examined the veteran, 
stated at the outset that he was unable to determine the 
exact date of onset of the veteran's hypertension.  He did 
relay the veteran's report of having hypertension since 1958, 
but said that this could not be confirmed and that the 
diagnosis of hypertension was not confirmed by the medical 
evidence until 1977.  Regarding the veteran's service medical 
records, the examiner said that these records were clear in 
the assessment of the acute transitory nature of the 
veteran's blood pressure elevation as due to anxiety reaction 
and not due to hypertension.  He went on to opine that it was 
less likely than not that the veteran demonstrated 
hypertension during service or in the one year period 
immediately following service.  

Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder. Further the 
Board cannot rely on its own unsubstantiated medical opinion, 
but instead must make legal determinations on the basis of 
competent medical evidence and opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 174, 175 (1991). 

In short, the only medical nexus evidence of record militates 
against the veteran's claim, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any contrary medical evidence (i.e., medical evidence that, 
in fact, supports the veteran's assertions that his current 
hypertension is related to service). 

The Board in no way disputes the veteran's sincere belief 
that he his present hypertension is related to service. 
However, his opinion as to his diagnosis and the etiology 
thereof, without a supportive opinion from a physician, does 
not constitute the requisite medical evidence necessary to 
establish service connection.  This is because the veteran is 
a layman and without medical training or expertise, he is not 
competent to render an opinion on a medical matter.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under these circumstances, the Board finds that the claim for 
service connection for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b).

III.  Increased Rating for Anxiety

Facts

Service medical records show that the veteran was 
hospitalized for one day in September 1953 and was diagnosed 
as having anxiety reaction.  

In an August 1955 rating decision, the RO granted service 
connection for anxiety, chronic, minimal, and assigned a 
noncompensable rating, effective in May 1955.

In August 2002, the veteran filed a claim for an increased 
rating for his anxiety.  In March 2003, the RO continued the 
noncompensable rating. 

The veteran underwent a VA psychiatric examination in January 
2003.  The examiner stated that he had reviewed the veteran's 
records in the "VA computer system."  The veteran denied a 
history of panic attacks, denied symptoms of depression and 
denied being a nervous person.  The examiner said that it 
appeared the veteran had no psychiatric symptoms over the 
past year.  He also said that the veteran had no psychiatric 
treatments and was retired at that time.  On examination the 
veteran was cooperative and had good personal hygiene.  His 
speech was normal in rate and tone.  There was no pressure of 
speech, loosening of associations or flight of ideas.  His 
mood was euthymic, his affect appropriate.  He denied 
suicidal or homicidal intent, and auditory and visual 
hallucinations.  There was no paranoia or delusions noted.  
Cognitive testing was unremarkable.  The veteran denied any 
obsessive or ritualistic behavior.  He was not given a 
psychiatric diagnosis and was assigned a global assessment of 
functioning score of 60.  The examiner said that the veteran 
did not appear to have an anxiety disorder and that it was 
unlikely that his symptoms had a basis in anxiety.  He 
further noted that the veteran's hypertension was present in 
early childhood and was unlikely a result of anxiety.  

The veteran reported in an April 2003 notice of disagreement 
that his anxiety disability had kept him from having steady 
employment for 40 years.  

During a July 2005 Board videoconference hearing, the veteran 
testified that he gets upset over everything and that 
everything bothers him.  He said that crowds "get on [his] 
nerves," and admitted to having panic attacks as much as 
once week or less.  He said he sees a VA doctor every four 
months and takes medication to calm down.  

During a November 2005 VA examination, the veteran reported 
that his primary psychiatric symptom involved nightmares on a 
near nightly basis.  He rated his anxiety as a 7 or 8 out of 
10, and said his anxiety had increased since he was no longer 
working.  He reportedly retired in September 1998.  He also 
said that he shakes and trembles at times as if he is going 
to explode.  He reported fleeting thoughts of suicide by 
driving his car into a tree or off a bridge, but said he is a 
Christian and wouldn't want to hurt his family.  He 
complained of feeling tense and anxious and said he is easily 
frustrated.  He also said he angers quickly.  On examination 
the veteran appeared older than his stated age.  He was tense 
and anxious, but cooperative.  His personal hygiene was 
appropriate.  His speech was slightly pressured, but there 
was no loosening of associations or flight of ideas.  The 
patient's mood was depressed and his affect was sad.  He 
denied suicidal or homicidal intent.  He also denied auditory 
and visual testing and was oriented to person, place and 
time.  Judgment and insight were poor.  The veteran was 
diagnosed as having generalized anxiety disorder and major 
depression, moderate, recurrent without psychotic features.  
He was assigned a global assessment of functioning (GAF) 
score of 45.

The veteran underwent another VA psychiatric examination in 
December 2005.  He reportedly lived alone with his wife and 
had four children, 11 grandchildren and 4 great-great 
grandchildren.  He also reported problems with anxiety and 
said he "shakes a lot".  He verbalized problems with low 
frustration due to feelings of uselessness associated with 
physical limitations and said that staying busy with work had 
helped him to deal with his emotions.  He went on to say that 
without activity he becomes restless, frustrated and feels 
like "[he is] going to explode."  He remarked that he 
worries about bills and his family and has disturbing dreams.  
He had passive suicidal ideation, but would not act on it do 
to his religious convictions and desire to not hurt his 
family.  On examination the veteran was cooperative and had 
normal eye contact.  His speech was not pressured and was 
normal in rate and tone.  There was no loosening of 
associations or flight of ideas.  The veteran denied suicidal 
or homicidal intent and auditory hallucinations.  No paranoia 
was noted.  He was oriented to person, place and time and had 
fair judgment and insight.  He was noted to be taking 
Donepezil for memory deficits.  The examiner diagnosed the 
veteran as having generalized anxiety disorder and assigned 
him a GAF score of 50.  

Discussion

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(2005).  Separate diagnostic codes identify the various 
disabilities.  Each disability should be viewed in relation 
to its history, and the limitation of activity imposed by the 
disabling condition should be emphasized.  38 C.F.R. § 4.1.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Under the criteria for anxiety (set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2006)), a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers); a GAF between 61 and 70 is indicative of mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.

In this case, the medical evidence consists predominantly of 
VA examination reports dated in January 2003, November 2005 
and December 2005.  By comparing the most recent medical 
evidence to VA's criteria for rating mental disorders, it is 
evident that the veteran's disability falls somewhere between 
his current 30 percent rating and the next higher, 50 
percent, rating.  For instance, the veteran's affect was 
described as "sad" in November 2005 and his mood was 
"depressed".  Regarding panic attacks more than once a 
week, the veteran testified in July 2005 that he had panic 
attacks as much as once a week.  As far as memory impairment, 
there is some evidence of such impairment based on a notation 
on the December 2005 VA examination report that the veteran 
was taking Donepezil for memory deficits.  These symptoms 
tend to support the criteria for a 50 percent rating.

There are also some inconsistencies in findings regarding 
some of the remaining rating criteria.  In this respect, the 
veteran's judgment was noted to be "poor" during the 
November 2005 examination, but "fair" during the December 
2005 VA examination.  His speech was noted to be "slightly 
pressured" during the November 2005 VA examination, but 
"not pressured" during the December 2005 VA examination.  

In addition, there are also criteria that have not been met 
at all, including evidence of circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
and difficulty in understanding complex commands.

Keeping in mind that it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's anxiety picture more closely approximates the 
criteria for a 50 percent rating than a 30 percent rating. 38 
C.F.R. §§ 4.3, 4.21.  This is especially so when considering 
the veteran's GAF scores of 45 in November 2005 and 50 in 
December 2005.  These scores are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

A rating to the next higher, 70 percent is not warranted by 
the fact that the evidence simply does not meet the requisite 
criteria.  The evidence shows that although the veteran 
admitting to fleeting thoughts of suicide, he would never act 
on it due to his religious convictions and desire not to hurt 
his family.  He denied homicidal ideation and showed no 
obsessional rituals.  There was also no evidence of impaired 
impulse control, spatial disorientation or neglect of 
personal appearance.  In fact, the veteran was noted to have 
appropriate hygiene during the November 2005 VA examination.  
As far as personal relationships, the veteran is noted to 
live alone with his wife.  He also is noted to have four 
children, 11 grandchildren and four great-great 
grandchildren.  Based on these findings, the evidence does 
not approximate the criteria for a 70 percent rating.

Also, the Board points out that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of a higher rating on an 
extra-schedular basis since his anxiety is not shown to be so 
exceptional or unusual as to warrant any higher evaluation.  
There is no evidence that the veteran's anxiety results in 
marked interference with employment (he retired in 1998), or 
frequent periods of hospitalization, or that otherwise 
renders impractical the application of the regular schedular 
standards.  Thus, the Board is not required to refer the 
claim for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a gastrointestinal 
disability is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to an increased evaluation, to 50 percent, for 
anxiety is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


